Order filed, January 26, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                   NO. 01-18-00052-CV

              FRANCISCO JOEL MARTINEZ-SIFUENTES, Appellant

                                              V.

                               JOYCE OSITELU, Appellee


                    On Appeal from the County Court at Law No 2
                                Travis County, Texas
                        Trial Court Case C-1-CV-16-011131


                                          ORDER
       The reporter’s record in this case was due January 2, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                        PER CURIAM